ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants amendment, remarks, and RCE of 21 January 2021 are entered.
	Claims 2 and 7-9 have been canceled. Claims 1, 3-6, 10, and 11 are pending and are being examined on the merits.
	The rejection of claims 1-6 and 10 under 35 U.S.C. 103 as being unpatentable over Agarwal, Xiuli, and Anonymous is withdrawn in light of the amendment filed 21 January 2021.
	The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Agarwal, Xiuli, anonymous, and ‘940 is withdrawn in light of the amendment filed 21 January 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 21 January 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with SUMANT PATHAK on 26 July 2021.

The application has been amended as follows: 
	In claim 1, delete “the room temperature (28°C)” in lines 3-4 and replace with --room temperature--.
	Claim 2 remains canceled as previously presented.
	Claims 3-6 are allowed as previously presented.

	Claim 10 is allowed as previously presented.
	11. (Currently amended) The method for preparing S-Bz-MAG3 as a precursor of contrast media of claim 1, wherein said flushing agent utilized to flush the crystal product is dichloromethane.

	Support for the amendment to claim 1 can be found in the specification (see p.6) as originally filed. Support for the amendment to claim 11 can be found in claims 1 and 11 as originally filed. 

Reasons for Allowance
Claims 1, 3-6, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (the previously cited Agarwal et al. IN 740/CHE/2013) teaches a method of (1) reacting thioglycolic acid with benzoyl chloride followed by acidification to pH 1.5-2.0 with HCl, (2) reaction of that compound with N-hydroxysuccinimide in the presence of DCC to produce a second compound, and (3) reaction of the second compound with triglycine to produce an amide bond and form S-Bz-MAG3 (see e.g. Scheme 2 on p.5). The instantly amended claim recites that step (1) occurs at room temperature for a 2 hour time period, followed by acidification with HCl to pH=1.0 prior to flushing with water and drying of the compound. The prior art fails to teach or suggest that the reaction between thioglycolic acid and benzoyl chloride should occur under stirring for 2 hours at room temperature, and additionally fails to teach or suggest that the pH should be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658